—Judgment unanimously affirmed. Memorandum: The contention of defendant that he was denied effective assistance of counsel because his counsel failed to request a probable cause hearing is without merit. It is well settled that "a showing that counsel failed to make a particular pretrial motion does not, by itself, establish ineffective assistance of counsel” (People v Rivera, 71 NY2d 705, 709; see, People v Satterfield, 66 NY2d 796, 798-799; People v Harris, 163 AD2d 898, 899, Iv denied 76 NY2d 893; People v Williams, 140 AD2d 969, 970; People v Lawton, 134 AD2d 454, 455, Iv denied 71 NY2d 1029). Here, the performance of defendant’s attorney, "viewed in totality and as of the time of the representation, reveal[s] that [defendant’s] attorney provided meaningful representation [and, therefore], the constitutional requirement [has] been met” (People v Baldi, 54 NY2d 137, 147; see, People v Rivera, supra; People v Satterfield, supra; People v Harris, supra; People v Williams, supra). Further, in our view, the circumstances existing at the time furnished probable cause for the police to arrest defendant (see, People v Carrasquillo, 54 NY2d 248, 254; People v Quarles, 187 AD2d 200, 203, Iv denied 81 NY2d 1018; People v Lawton, supra, at 455). (Appeal from Judgment of Monroe County Court, Wiggins, Jr., J.—Rape, 1st Degree.) Present—Denman, P. J., Lawton, Wesley, Balio and Boehm, JJ.